ON MOTION FOR REHEARING
PER CURIAM.
The appellees’ motion for rehearing and/or clarification is granted in part to reflect that, should they be successful at the new trial on the issues of liability — that is, gross negligence or breach of contract1 or both — and legal cause, they are entitled to pre-judgment interest on the already established damage amount of $100,000.2 Trend Coin Co. v. Honeywell, Inc., 487 So.2d 1029 (Fla.1986); Argonaut Ins. Co. v. May Plumbing Co., 474 So.2d 212 (Fla. 1985).
In all other respects, the motion is denied.

. We have not yet decided the question of whether this claim, as opposed to the gross negligence-innkeeper liability theory, is barred by § 849.26, Fla.Stat. (1983).


. The damage issue is not to be retried.